Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00041-CV

      IN THE GUARDIANSHIP OF Leeman G. TISCHLER, an Incapacitated Person

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2012-GC-0010
                          Honorable Linda Z. Jones, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of the appeal are taxed against appellant.

       SIGNED March 28, 2018.


                                                _________________________________
                                                Rebeca C. Martinez, Justice